Citation Nr: 0303884	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-26 812A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals, including 
scars, of shell fragment wounds of the lower legs, initially 
assigned a 0 percent evaluation effective from August 22, 
1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamaberlain, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

In August 1991, the Board of Veterans' Appeals (Board) 
granted the veteran's claim for service connection for 
residuals, including scars, of shell fragment wounds (SFWs) 
of his lower extremities.  Subsequently, in October 1991, the 
RO assigned a noncompensable (i.e., 0 percent) rating 
effective from August 22, 1990.  The veteran appealed to the 
Board for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

In August 2001, the Board remanded the claim to the RO for 
further development and consideration.

In his February 2003 written brief presentation, the 
veteran's representative requested a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).  This additional claim has not been adjudicated by 
the RO, however, and it must be prior to being considered by 
the Board.  See 38 C.F.R. § 20.200 (2002).  Therefore, it is 
referred to the RO for all appropriate development and 
consideration.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (indicating when it is acceptable to refer, as opposed 
to remand, a claim to the RO).

The Board recently, in February 2003, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause was shown 
to do this.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.900 (c) (2002).



Also recently, in January and April 2002, respectively, the 
RO increased the rating for the degenerative disc disease in 
the veteran's lumbosacral spine from 20 to 40 percent and 
granted service connection for degenerative disc disease in 
his cervical spine, too, and assigned a 20 percent rating.  
He has not appealed either of those decisions, insofar as the 
ratings or effective dates that were assigned.  So those 
claims also are not before the Board.


FINDING OF FACT

The scars on the veteran's lower extremities from his shell 
fragment wounds in service have been essentially asymptomatic 
since August 22, 1990, the effective date that he established 
his entitlement to service connection for this condition.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
the SFW residual scars on the lower extremities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805, effective prior to August 30, 2002, 4.118, Codes 
7801, 7802, 7803, 7804, 7805, effective as of August 30, 
2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duties to notify and assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  However, 
the Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating 
for the residuals of his shell fragment wounds of his lower 
legs, and that the notification and assistance requirements 
of the VCAA have been satisfied.

The Board sent the veteran a letter in May 2001 notifying him 
that he and his representative could submit additional 
evidence supporting the claim.  The Board also initially 
apprised the veteran of the VCAA when later remanding his 
claim to the RO in August 2001.  And the RO sent him a letter 
in November 2001, again apprising him of the VCAA and all 
that it entails insofar as notifying him of the type of 
evidence needed to support his allegations and assisting him 
in obtaining the evidence-once identified, if it is 
potentially relevant to his case.  The November 2001 letter 
also gave notice of what specific evidence the veteran needed 
to submit himself, personally, and what specific evidence VA 
would try to obtain for him.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Also to comply with the Board's remand, the RO had the 
veteran examined in January 2002 to obtain a medical opinion 
concerning the current severity of his SFW residuals.  And he 
and his representative were provided both a statement of the 
case (SSOC) and supplemental statement of the case (SSOC), 
as the appeal progressed, explaining not only the type of 
evidence needed to prevail, but also citing the applicable 
laws and regulations.  The veteran indicated in a December 
2002 statement that he does not want a hearing.  
Consequently, there is no additional evidence that needs to 
be obtained.  All of the relevant evidence is accounted for 
and already of record.

Under these circumstances, the requirements of the VCAA have 
been satisfied since the veteran has received the requisite 
preliminary notification and assistance prior to deciding his 
appeal.  This, in turn, also prevents him from being 
prejudiced because VA already has complied with all of the 
procedural safeguards and protections of this new law-
particularly since the Board remanded the case to the RO in 
August 2001 partly for this reason.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

B.  Factual Background

The veteran had active service from March 1944 to June 1946.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1990 to 
2002.  The more salient medical reports related to the claim 
being considered in this appeal are discussed below.

A VA letter dated in March 1990 notes that the veteran was 
examined in March 1990 and gave a history of shrapnel wounds 
of both legs during World War II.  
X-rays revealed no remaining fragments in the legs.  The 
examiner found that the veteran had old scars in the legs 
that had healed to the point of being minimal.  

Of record is an April 1992 private medical report concerning 
a neurologic evaluation the veteran underwent the previous 
month, in March 1992, for complaints of leg pains.  He said 
that he had experienced them since a land mine explosion in 
service.  He reportedly had no metal or bone changes, but had 
circulation changes in his legs.  Sensory examination 
revealed decreased cold sensation in the left leg to the knee 
and right foot to the ankle.  The diagnostic impressions were 
bilateral lower extremity pain possibly due to shrapnel 
wounds of the legs, possible neuropathy, and possible spinal 
claudication/lumbar herniated nucleus pulposus; history of 
shrapnel wounds of the legs; and history of fractured right 
ankle.  In a private medical report dated in November 1992, 
the signatory, a medical doctor, on the report of the 
veteran's examination in March 1992, opined that the 
veteran's shrapnel wounds of the legs might ("may") be the 
principal cause of his leg pains.

The veteran testified at a hearing in April 1994.  His said 
that he experienced pain and coldness in his legs due to the 
shrapnel wounds to his legs in service.

The veteran underwent a VA medical examination in May 1994.  
He gave a history of a blast injury in service and that he 
had pain across his back into his leg.  Neurological deficits 
were found in the legs.  The examiner found no focal changes 
in the veteran's lower extremities that could be directly 
attributable to damage to specific nerves, as would be 
suggested by shrapnel injuries.  There did not appear to be a 
neuropathy present.  There was some deficit on the right side 
and a question of perhaps a neuralgia of the sciatic nerve on 
the left.  This was primarily deduced from the veteran's 
difficulty walking on the left leg with some difficulty 
particularly on heel walking.  Also, the veteran appeared to 
have somewhat more hyperacute sensation of the left side.  
The diagnoses included history of exposure to blast with 
resultant shell fragment wounds in the lower extremities.  
The examiner noted that this trauma left the veteran with 
longstanding low back pain and bilateral leg pain, more 
prominent on the left than on the right.  The examiner noted 
that although most of the comments regarding the veteran's 
trauma had focused on his shrapnel injury, partly to 
establish the actual original trauma, that may not be the 
only factor operational in his longstanding back and leg 
pain. Explosion injury such as the veteran apparently 
suffered with his legs being blown out from under him could 
certainly result in significant longstanding low back pain.  
It was more likely that the veteran's pain as related to his 
trauma was related to severe back strain secondary to that 
type of injury.  The examiner felt that the veteran's pain 
syndrome was very likely a longstanding condition that 
extended back to his injury that was more likely attributable 
to severe soft tissue injuries and strain at the time of the 
blast with probable torsion of the lower back than the actual 
shell fragment injuries themselves.  

A private medical report dated in April 1998 notes that the 
veteran had diffuse degenerative changes throughout his axial 
skeleton.  The signatory, a chiropractor, opined that his 
military injury was the initiating factor that led to this 
condition.

A private medical report reveals that the veteran was 
examined in June 1998.  He complained of constant low back 
pain with radiation to both posterior thighs to his ankles.  
He complained of both legs being numb.  The impressions were 
degenerative disc disease and spinal stenosis.

To comply with the Board's August 2001 remand directives, the 
veteran underwent a VA medical examination in January 2002 to 
obtain a medical opinion concerning the current severity of 
his shell fragment wound residuals-including the scars on 
his lower extremities.  There were multiple small scars over 
the anterior calf area, bilaterally.  The scars were 
nontender.  There was no evidence of swelling, scar 
depression or elevation or tenderness to the muscles related 
to the scars.  The examiner concluded that the veteran had a 
disabling spine condition.  The nature of the spine condition 
was characterized by neurological deficits, including pain 
and claudication.  The examiner opined that there was no 
evidence to suggest that any of the shrapnel injuries of the 
lower extremity were at all contributory to the veteran's 
current problems.  The scars were well healed and 
demonstrated no evidence of any adherence to the subcutaneous 
tissue, no evidence of any infection, no evidence of any 
retained foreign body, and were nontender.  Subjectively, 
the veteran reported that the scars were not a problem at 
all.  The examiner opined that the veteran's disability was 
solely the result of his spinal stenosis.

As alluded to earlier, service connection is also in effect 
for degenerative disc disease of the lumbosacral spine, rated 
40 percent; degenerative disc disease of the cervical spine, 
rated 20 percent; and post-traumatic stress disorder, rated 
10 percent.  The combined rating for all these service-
connected disabilities, inclusive of the scars rated at the 
noncompensable, i.e., 0 percent level, is 60 percent.

C.  Legal Analysis

In general, disability evaluations are determined by applying 
a schedule of ratings (rating schedule) that represents, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

When, as in this particular case, the veteran timely appealed 
the rating initially assigned for the disability at issue-
just after establishing his entitlement to service connection 
for it, then VA must consider his claim in this context.  
This, in turn, includes determining whether he is entitled to 
a "staged" rating to compensate him for the times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The medical and other evidence of record shows that the 
specific shell fragment wound residuals at issue are 
primarily the scars on the veteran's lower legs.  The private 
medical reports dated in 1992 also confirm that he has pain 
and neurological deficits (e.g., numbness, etc.) related to 
his shrapnel injuries as well.  But the subsequent VA reports 
of his examinations in 1994 and 2002 attribute these symptoms 
to his service-connected degenerative disc disease and 
stenosis of his lumbosacral spine.  And he already is 
receiving compensation from VA for that, at the 40-percent 
level, as a service-connected disability that causes 
radiating pain, numbness, etc., into his lower extremities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (for 
intervertebral disc syndrome (IDS)), in effective prior to 
and as of September 23, 2002.  Indeed, these are the specific 
types of symptoms used to rate his service-connected low back 
disability; his rating for that disability is not limited to 
his low back but, instead, also encompasses the functional 
and other impairment he has associated with it in his lower 
extremities.  So to the extent he experiences radiculopathy 
or sciatic neuropathy as a residual of his degenerative disc 
disease affecting his low back, that impairment already 
is contemplated by the 40 percent rating he has for that 
separate disability.  VA, then, cannot authorize additional 
compensation for those very same symptoms because that would 
violate the prohibition against "pyramiding" of 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 (2002).

The regulations used to rate skin conditions, including 
scars, were amended effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002; and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When, as here, regulations are changed 
during the pendency of a veteran's appeal, he is entitled to 
application of the version-new or old-which is most 
favorable, absent a contrary intent of Congress or, if 
granted the authority, the Secretary of VA.  See Karnas, 
1 Vet. App. at 312-13; Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Revised regulations, however, cannot be 
retroactively applied unless they expressly contain 
provisions permitting this; otherwise, they may only be 
applied as of the effective date of the change.  See 
VAOPGCPEC 3-2000 (Apr. 10, 2000).

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805, effective prior to 
August 30, 2002.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 144 
square inches (929 sq.cm.) will be rated 40 percent.  Such 
scars with an area or areas exceeding 72 square inches (465 
sq. cm.) will be rated 30 percent.  Such scars with an area 
or areas exceeding 12 square inches (77 sq. cm.) will be 
rated 20 percent.  Such scars with an area or areas exceeding 
6 square inches (39 sq. cm.) will be rated 10 percent.  Note 
(1):  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7801, effective as of August 30, 
2002.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion:  Area or areas of 144 
square inches (929 sq. cm.) or greater will be rated 
10 percent.  Note (1):  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Note 
(2):  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802, 
effective as of August 30, 2002.

Scars that are superficial, unstable will be rated 
10 percent.
Note (1):  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803, 
effective as of August 30, 2002.

Scars that are superficial, painful on examination will be 
rated 10 percent.
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2):  In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.
(See § 4.68 of this part on the amputation rule.)  38 C.F.R. 
§ 4.118, Code 7804.

Scars, other; Rate on limitation of function of affected 
part.  38 C.F.R. § 4.118, Code 7805.

At the time of the veteran's VA examination in March 1990, 
the scars on his legs were minimal and no symptomatic 
findings were noted.  And the report of his more recent VA 
examination in January 2002 contains essentially the very 
same objective clinical findings.  All of his scars were well 
healed and showed no evidence of any adherence to the 
subcutaneous tissue, no evidence of any infection, no 
evidence of any retained foreign body, and were non tender.  
In fact, even the veteran himself acknowledged as much.  When 
referring to his scars, he said:  

this has never been bothersome to him...all 
of [them] have healed up and there is no 
longer any remaining shrapnel in his 
body.

The examining VA physician went on to note that the veteran 
has never been disabled by these small shrapnel wounds and 
that there is no evidence to suggest that any of the shrapnel 
injuries to his lower extremities are at all contributory to 
his current problems.  Furthermore, even by his own 
admission, the scars "have not been a problem for him at 
all."  Obviously then, absent any medical evidence of 
associated functional or other impairment related to the 
scars, he cannot receive a compensable rating because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Moreover, since 
the medical and other evidence of record does not show a 
fluctuation or worsening of the condition-however temporary, 
since August 22, 1990, he also cannot receive a "staged" 
rating either under Fenderson.


ORDER

The claim for a compensable rating for the residuals, 
including scars, of the shell fragment wounds of the lower 
legs is denied.



____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

